Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: The first paragraph of the specification indicates related applications.  One of These related applications has issued into U.S. Patent.  The specification should be updated to reflect this information.  Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 11,284,116 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has added the following limitation of “wherein N is a positive integer in a case where the bit-depth of the image is 8.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add some limitations because one of ordinary skill in the art would have realized that adding some limitations in the claims is an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 4 and 7 discloses “using a parameter value indicating a bit-depth of the image to obtain a value N, wherein N is a positive integer in a case where the bit-depth of the image is 8.”  It is unclear where said limitation is taught in the specification as-originally filed.  The specification teaches N as positive integer; however, nowhere in the specification the relationship between the bit-depth and N is taught.  The amount of guidance or direction in the application, as-originally filed, are not sufficient to enable a person skilled in the art on how to make and use the invention without undue experimentation.
Claim 2 teaches wherein “the offset varies according to the bit-depth of the image.” It is unclear where said limitation is taught in the specification as-originally filed.  The specification does not teach any relationship between the offset variation and the bit-depth.  The amount of guidance or direction in the application, as-originally filed, are not sufficient to enable a person skilled in the art on how to make and use the invention without undue experimentation.
Claims 2-3 and 5-6, which depend on claims 1 and 4, when analyzed as a whole are held to be rejected under 35 U.S.C. 112 because the additional recited limitations fail to solve the enablement issue of the independent claims 1 and 4.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 3-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norkin (US 10,575,021).
As per claim 1, Norkin discloses a method of deblocking filtering for an image (fig. 9), the method comprising: 
obtaining a first parameter value for deblocking filtering based on a second parameter value (see fig. 13, for instance tc2=(tc+1)>>1; col. 11 lines 1-20); and 
obtaining a filtered sample value by performing deblocking filtering on a sample in a block of samples (see S1 of fig. 9) by using the first parameter value (col. 14 lines 5-25 show tc2 is used in the filtering process to obtain filtered pixels), the filtered sample value being limited by a range based on the first parameter value (see S2 of fig. 2), wherein obtaining the first parameter value(i.e. tc2) comprises: obtaining the second parameter value based on a quantization parameter value for the block of samples (col. 11 lines 46-58, the value of the parameter tc can be obtained based on the QP value determined for or associated with the block 10 of pixels 12, 14, 16, 18. For instance, the QP value can be used to retrieve tc from a look-up table, such as Table 1); and obtaining the first parameter value by adding an offset to the second parameter value, using a parameter value indicating a bit-depth of the image to obtain a value N, and bit-shifting a result of the adding to right by N bits (see fig. 13, tc2=(tc+1)>>1, tc2 is obtained by adding 1 to tc and bit-shifting the result of the adding to right by 1), wherein N is a positive integer in a case where the bit-depth of the image is 8 (col. 4 lines 39-42, where BitDepth.sub.Y is the bit depth, for example 8 or 10).
As per claim 3, Norkin discloses the method according to claim 1, wherein the second parameter value is obtained from a table associating the value with the quantization parameter value (col. 11 lines 46-58, the value of the parameter tc can be obtained based on the QP value determined for or associated with the block 10 of pixels 12, 14, 16, 18. For instance, the QP value can be used to retrieve tc from a look-up table, such as Table 1).
As per claims 4 and 6, arguments analogous to those applied for claims 1 and 3 are applicable for claims 4 and 6.
As per claim 7, arguments analogous to those applied for claim 1 are applicable for claim 7; in addition, Norkin teaches a computer readable medium containing computer-executable instructions which causes a computer to perform the method claim (col. 25, lines 40-60).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norkin (US 10,575,021).
As per claim 2, Norkin discloses the method according to claim 1, wherein the offset varies according to the bit-depth of the image (since the clipping parameter tc of the current block depends on the clipping, as taught in col. 15 lines 14-16, and the clipping depends on bit-depth, as taught in col. 4 lines 39-42; therefore, the offset that is part of the clipping parameter depends on the bit-depth, for example 8 or 10). 
Although Norkin does not explicitly disclose a variable offset, it would have been obvious for one having skill in the art before the effective filing date of the invention to try different offset values, with reasonable expectation of success, from known values as a matter of design choice for the inventor to achieve the desired result. 
As per claim 5, arguments analogous to those applied for claim 2 are applicable for claim 5.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached M-F 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482